Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 1 of 30




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. _______________

DA LESHA ALLEN; and
CHARMAINE CASSIE,

       Plaintiffs,

v.

CITY AND COUNTY OF DENVER,

       Defendant.

______________________________________________________________________________

                       COMPLAINT AND JURY DEMAND
______________________________________________________________________________

       Plaintiffs Da Lesha Allen and Charmaine Cassie, by and through their counsel, David A.

Lane and Liana Orshan of KILLMER, LANE & NEWMAN, LLP, respectfully allege for their

Complaint and Jury Demand as follows:

                                      I. INTRODUCTION

       1.      Since its inception, the Denver Fire Department (“DFD”) has engaged in the

widespread practice of discriminating against African-American and female firefighters.

       2.      This practice is not a relic of the past, but rather remains rooted in the fabric of the

department.

       3.      The continued existence of this practice is no more evident than in DFD’s

discriminatory and retaliatory treatment of Plaintiffs Da Lesha Allen and Charmaine Cassie, both

African-American women.
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 2 of 30




       4.      The severe and pervasive hostile work environment to which DFD subjected

Plaintiffs because of their race and sex made it all but impossible for them to succeed; DFD

continually treated Plaintiffs differently and worse than their male and/or Caucasian colleagues

and hyper-scrutinized their performance.

       5.      After Plaintiffs complained to DFD about the discrimination, Denver refused to

remedy the situation, despite evidence of numerous blatantly racist and sexist comments to

Plaintiffs by their DFD supervisors.

       6.      DFD continued to harass Plaintiffs because of their race and sex, and retaliated

against Plaintiffs for complaining, even going so far as to terminate Ms. Allen’s employment.

       7.      As a result of Defendant’s illegal conduct, Plaintiffs have suffered significant

damages and losses.

       8.      Plaintiffs bring this action against the City and County of Denver, alleging

violations of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 1981, the Equal

Protection Clause of the Fourteenth Amendment and 42 U.S.C. § 1983, and the Colorado Anti-

Discrimination Act (“CADA”), as well as unlawful retaliation for complaints of discrimination..

                                II. JURISDICTION AND VENUE

       9.      This action is brought under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e, et seq., and 42 U.S.C. §§ 1981 and 1983. Jurisdiction of this Court

is invoked pursuant to 28 U.S.C. § 1331.

       10.     Jurisdiction supporting Plaintiffs’ claims for attorney’s fees and costs is conferred

by 42 U.S.C. §§ 2000e-5(k) and 1988.




                                                 2
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 3 of 30




       11.      This Court has jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C.

§ 1367.

       12.      Venue is proper pursuant to 28 U.S.C. § 1391 because a substantial part of the

events or omissions giving rise to the claim occurred in the District of Colorado.

                         III. ADMINISTRATIVE PREREQUISITES

          13.   Plaintiffs timely filed Charges of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”). Thus, all administrative prerequisites have been met or

soon will be met. 1

                                          IV. PARTIES

       14.      Plaintiff Da Lesha Allen is a resident of, and domiciled in, the State of Colorado.

At all times relevant to this Complaint, she was employed by Defendant City and County of

Denver.

       15.      Plaintiff Allen is an African-American woman and thus a member of the classes

of persons protected by Title VII, Sections 1981 and 1983, and CADA at all relevant times.

       16.      Plaintiff Charmaine Cassie is a resident of, and domiciled in, the State of

Colorado. At all times relevant to this Complaint, she was employed by Defendant City and

County of Denver.

       17.      Plaintiff Cassie is an African-American woman and thus a member of the classes

of persons protected by Title VII, Sections 1981 and 1983, and CADA at all relevant times.


1
  Upon receipt of Plaintiffs’ notice of right to sue on their charges, all administrative
prerequisites will have been met. For the sake of judicial efficiency, and to place Defendant on
clear notice of the scope of this action, the factual and legal support for the Title VII and CADA
claims are set forth herein. If necessary, these claims could be stayed until the EEOC issues the
administrative notices of right to sue.

                                                  3
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 4 of 30




       18.     Defendant City and County of Denver (“Denver”) is a political subdivision of the

State of Colorado and is responsible for the supervision, training, official policies, customs, and

actual practices of the Denver Fire Department (“DFD”). Denver has continuously been an

“employer” within the meaning of Title VII and CADA at all times relevant to this Complaint.

                                 V.   FACTUAL ALLEGATIONS

       DFD harassed and discriminated against Ms. Allen because of her race and sex.

       19.     Ms. Allen joined the DFD in early 2019, starting at the DFD Academy on January

22, 2019.

       20.     Starting before she began the Academy and continuing throughout her attendance,

DFD employees repeatedly harassed and discriminated against Ms. Allen because of her race,

sex, and/or sex-plus-race.

       21.     For example, before Ms. Allen began the Academy, the Denver civil service

detective assigned to do her background check told her that DFD was concerned about someone

of her background joining the Academy because of the “myth” that she was not “moldable.” She

asked him if he meant her having a “black attitude,” and he responded, “you know what they

say.” Ms. Allen understood the officer to be referring to the myth of the “angry black woman.”

He never denied that he was referencing this myth, and in response to her inquires, merely just

kept repeating, “well, you know.”

       22.     Then, beginning almost immediately at the Academy, Ms. Allen’s instructors

consistently subjected her to hyper-scrutiny, targeting her for write-ups based on conduct for

which her classmates were not disciplined.




                                                 4
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 5 of 30




        23.    For instance, Ms. Allen’s instructors issued her multiple write-ups for “donning”

(putting on protective gear such as fire resistant jackets, trousers, and boots) too slowly, but some

of her classmates who struggled with the same issue never received write-ups; those classmates

were all Caucasian and/or male.

        24.    Consistently, Ms. Allen would do an exercise with another recruit in which the

other recruit would be less proficient but she would be written up and they would not be.

        25.    As an example, a Caucasian male recruit, Mr. McMann, was much slower with

donning than Ms. Allen when they were partnered for an exercise, yet the instructor, DFD

Lieutenant Hamilton, wrote up Ms. Allen and not him. The reason given by Lieutenant Hamilton

was that Mr. McMann “got lucky” because Lieutenant Hamilton conveniently forgot to start his

stopwatch when it was Mr. McMann’s turn.

        26.    Lieutenant Hamilton often spoke to Ms. Allen in an aggressive and hostile

manner; she never observed him be aggressive in the same way with male and/or Caucasian

recruits.

        27.    When Ms. Allen’s male and/or Caucasian classmates struggled with a task, the

Academy instructors provided guidance and instruction for improvement—as well as respect—

none of which were provided to Ms. Allen when she struggled. Instead, her DFD instructors

merely wrote her up without affording her the opportunity to improve first.

        28.    For example, when Anna Mattson, a Caucasian female recruit struggled, the

instructors would provide advice and assistance; when Ms. Allen struggled, she was written up.

        29.    When Ms. Allen injured her foot, DFD Lieutenant Fornay told Ms. Allen she did

not believe she was injured and had gotten the doctor to lie for her. In comparison, when a



                                                 5
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 6 of 30




Caucasian male recruit, Mr. Durrell, got injured, the Academy instructors treated him with

nothing but respect.

       30.     Ms. Allen’s instructors set her up to fail evolutions (skills training drills) that her

classmates passed by forcing her to complete the evolution in a more difficult manner or by not

allowing her the same accommodation they provided everyone else.

       31.     DFD also subjected Ms. Allen to sexist and racist comments by her instructors.

       32.     For instance, a DFD employee who was either a chief or a captain told Ms. Allen

that he knew how “you people like to put all them things in your hair,” but she needed to figure

out how to put her hair in her helmet—even though she did not have anything in her hair. His

comments were a reference to stereotypes about how African-American women styled their hair.

       33.     On or around February 5, 2019, one of her instructors, DFD Captain Stuart (now

known as Captain Kamstra), told Ms. Allen, in the presence of another instructor, DFD

Lieutenant Radke, something to the effect of Captain Stuart did not know why Ms. Allen was in

the Academy and maybe Ms. Allen instead “should just focus on being a mom.” Captain Stuart

added that Ms. Allen only “wanted to be a firefighter to collect a check for her kids.” Captain

Stuart concluded by saying that Ms. Allen should “just think about it” and “consider finding

something else,” as being a firefighter is “not for everyone.” Captain Stuart’s comments carried

racist connotations related to the negative stereotypes of African-American women with

children.

       34.     Ms. Allen never overheard or heard of any of her instructors telling a Caucasian

female firefighter or a male firefighter anything similar, and given the obvious sexist




                                                  6
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 7 of 30




connotations, it is extremely unlikely that any male DFD firefighter has ever been sent the same

message.

       35.     Lieutenant Burke also treated Ms. Allen pursuant to stereotypes about African

Americans; for instance, once when Ms. Allen was finishing up a one-on-one drill with Captain

Stuart, Lieutenant Burke told the other recruits that Ms. Allen was probably taking so long

because she was “lazy.” There is a consistent negative stereotype of black people as lazy.

       36.     On another occasion, on or around May 21, 2019, Ms. Allen went to meet with

her instructors in a conference room. Because she did not see a chair at the conference table, and

so that she was out of the way of the other people who were leaving the room at the same time,

she leaned against the wall about three or four feet behind Captain Stuart, who was sitting at the

table along with several lieutenants, including Lieutenant Radke. Captain Stuart turned around

and yelled at Ms. Allen to “get the fuck out from behind [her],” to never “fucking stand behind

[her],” and to “have a fucking seat,” while pushing a chair at Ms. Allen and snapping her fingers.

       37.     Ms. Allen also experienced other occasions when Captain Stuart yelled at her or

otherwise communicated with her in an aggressive and humiliating manner while in front of

others. Ms. Allen never witnessed Captain Stuart using this sort of language and tone with any

male and/or Caucasian recruits.

       38.     Captain Stuart’s treatment of Ms. Allen epitomized the humiliation Ms. Allen

consistently experienced at the hands of her Academy instructors, causing her to constantly feel

like she was worth less than her colleagues—the quintessential feeling experienced by those

victim to race or sex discrimination.




                                                 7
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 8 of 30




       39.     Discriminatory attitudes toward Ms. Allen did not stop after she graduated the

Academy. Her DFD supervisors continually targeted her for criticism and discipline, held her to

higher standards than her peers, and required her to do more tasks than her peers to succeed.

       40.     It was clear that Ms. Allen’s supervisors from the Academy essentially “warned”

her new supervisors in the field about Ms. Allen, negatively coloring their opinions about her

before she even began working with them.

       41.     For instance, Ms. Allen’s husband, who is a DFD firefighter, heard a Captain

from DFD Station 1 refer to Ms. Allen (the Captain did not realize he was speaking in front of

her husband), stating, “that pain-in-the-ass no one wants is going to [DFD Station] 4.” The

Captain, who never worked with Ms. Allen or at the same station as her, would not have had any

basis for making the comment had Ms. Allen’s instructors and supervisors not been speaking

about her disparagingly.

       42.     In fact, one of Ms. Allen’s supervisors at Station 4, DFD Captain Schauer,

confirmed that Ms. Allen’s Academy instructors had spread word of her: he told Ms. Allen

during the first shift she had with him that training staff said she was “weak,” he “didn’t like

[her] attitude,” and he “believed in tradition.”

       43.     Ms. Allen continued to endure discriminatory comments from DFD supervisors as

a probationary firefighter.

       44.     One of her DFD supervisors told her that she needed to cut her hair or thin it out,

but the supervisor did not require any of the Caucasian females to do the same even though Ms.

Allen’s hair fit under her helmet to the same degree as her Caucasian female colleagues’ hair.




                                                   8
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 9 of 30




       45.     Ms. Allen’s DFD supervisors continued to hold her to higher standards and asked

her to complete additional and harder tasks than her Caucasian and/or male peers.

       DFD terminated Ms. Allen’s employment after she complained about discrimination.

       46.     On September 18, 2019, Ms. Allen’s attorneys sent a letter on her behalf to

Denver. The letter included numerous examples of discrimination to which she had been

subjected by DFD.

       47.     On October 4, 2019, a DFD internal affairs (“IA”) investigator interviewed Ms.

Allen regarding her complaints of discrimination. During the interview, Ms. Allen reiterated the

examples of discrimination her attorneys had previously shared with DFD and also shared other

examples of discriminatory treatment she had experienced by her DFD supervisors both when

she was participating in the Academy and as a probationary firefighter.

       48.     Ms. Allen’s complaints were allegedly investigated and Denver determined they

were unfounded.

       49.     Apparently, Denver does not have a problem with blatantly racist, sexist, racially-

stereotyping comments such as those made to Ms. Allen. Denver’s ratification of and explicit

support for these comments demonstrates the large extent to which racism and sexism is

tolerated and fostered by DFD.

       50.     On October 22, 2019, DFD informed Ms. Allen it was placing her on

Administrative Leave, effective immediately.

       51.     Denver terminated Ms. Allen’s employment with DFD on October 24, 2019.

       52.     Denver fired Ms. Allen because of her race and sex and in retaliation for her

complaints of discrimination and retention of legal representation.



                                                9
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 10 of 30




         DFD harassed and discriminated against Ms. Cassie, and continues to discriminate
         and retaliate against her.

         53.   Ms. Cassie has been a dedicated firefighter for DFD since she started with the

DFD Academy as a recruit in July 2018.

         54.   Immediately upon joining DFD, Ms. Cassie was targeted for negative treatment

by DFD because of her sex and/or race and was subjected to hyper-scrutiny by her Academy

instructors. This included discipline for the same conduct for which male and/or Caucasian

recruits were not disciplined. This hyper-scrutiny has continued throughout her employment.

         55.   For example, when male and/or Caucasian classmates were injured, Academy

staff supported and encouraged them.

         56.   In July 2018, when Earl Storm, a Caucasian male classmate, had an injured

shoulder, the Academy staff vocally rooted him on, including Lieutenant Burke telling Mr.

Storm during a training exercise to “keep up the good work” and not to quit “even if [he was]

last.”

         57.   Conversely, when Ms. Cassie injured her shoulder during an Academy drill in

October 2018, her instructors, including Lieutenant Burke, offered very little, if any, in the way

of support. Instead, they yelled at her that she was “not prepared,” was “not ready,” did not

“want to be there,” and was “not trying.”

         58.   Lieutenant Burke did not yell at or single out any of the other recruits in the way.

         59.   Then, in February 2019, despite Ms. Cassie having orders from her doctor to

avoid certain physical exercises so her shoulder injury would not worsen, Lieutenant Burke

issued Ms. Cassie a write-up for her inability to pass a 20-pound ball around while running.




                                                10
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 11 of 30




         60.   Lieutenant Burke told Ms. Cassie she was an “extra load” on Lieutenant Burke’s

class.

         61.   Adding insult to injury, other instructors of Ms. Cassie at DFD Academy,

including Chief Fulton, Captain Moeder, and Lieutenant Radke, prohibited her from completing

certain drills for which her doctor had given her no restrictions, unnecessarily putting her further

behind her Academy class.

         62.    After Ms. Cassie’s shoulder injury, her DFD Academy supervisors decided,

before her doctor had made a determination whether and when she could return to full duty, that

she would not graduate with her Academy class and would need to repeat the Academy—even

though she had completed fourteen weeks of eighteen weeks of the Academy before her injury.

Lieutenant Radke told Ms. Cassie that even if the doctor cleared her to return to duty, she was

not going to be able to continue with her class.

         63.   Conversely, two other Caucasian and/or male recruits in the same situation were

told that DFD would wait to hear from their doctors before determining whether or not they

would continue with their Academy class.

         64.   Another recruit, Kristine Suddath, a Latina woman, who also missed some

Academy time due to injury, was similarly not allowed to graduate with the class. Like Ms.

Cassie, Ms. Suddath instead was required by DFD to return for the January 2019 Academy class,

and she ultimately resigned because she felt she was treated unfairly.

         65.   On the other hand, several Caucasian recruits who attended 2018 and 2019

Academies but also missed Academy time due to injuries were allowed to graduate with their




                                                   11
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 12 of 30




classes. In fact, one Caucasian recruit whose injury required them to miss four (4) consecutive

weeks of the Academy was still allowed to graduate.

       66.     In the September 2019 Academy, two male Caucasian recruits who missed

significant time due to injury were allowed to graduate without repeating the Academy—

including Michael Kencht, who missed the same, if not more, Academy time than Ms. Cassie did

in her initial Academy.

       67.     When Ms. Cassie was released to begin the January 2019 class, her doctor

believed she would attend an abbreviated Academy, as that is what her instructors had told her.

Her instructors later told her, however, that she would need to repeat the full Academy because

they were not confident in her ability to perform the job. Once she was re-injured in early 2019,

and was informed by DFD that she would need to complete the full Academy again, she returned

to light duty because her doctor did not believe she would be able to complete consecutive

eighteen (18) weeks—versus the eight (8) weeks she would have completed in the abbreviated

Academy—without risking a more serious injury that would require injury and possibly cause

permanent injury.

       68.     At the end of May 2019, Ms. Cassie told her supervisors she was released from

light duty to full duty. Yet again, however, her supervisors inexplicably decided to hold her back;

she was informed that DFD Assistant Chief (“AC”) Carly Helwick decided that rather than

allowing Ms. Cassie to join the lateral recruits in the June 2019 Academy, she needed to join the

new recruits in the September 2019 Academy and repeat a full Academy rather than the shorter

Academy for the lateral recruits.




                                                12
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 13 of 30




       69.     The same day she was informed she needed to repeat the full Academy, Ms.

Cassie met with AC Helwick and Chief Fulton. Apparently understanding that she was unhappy

with their decision, AC Helwick said, “You know it’s not that people mean to, but when you

have one thing that’s not like the other, it’s just certainly going to be singled out. You know,

looked at differently. Plus, you’re female so you will get singled out.” Chief Fulton then added,

“It’s just human nature for people to be like that. I don’t think we mean anything by it but it

happens. People are always going to single others out, especially when they are different.” Chief

Fulton also said that Ms. Cassie “did not look like us.” Ms. Cassie understood AC Helwick and

Chief Fulton’s comments to be directed at the fact Ms. Cassie is African American and a woman.

       70.     Ms. Cassie’s Academy instructors’ disparate treatment of her was not limited to

their decision that she needed to repeat the Academy. For instance, during an October 2018 drill

involving lifting a ladder, Ms. Cassie was paired with a Caucasian recruit who struggled

maintaining the ladder stable while Ms. Cassie lifted it. The instructor, Lieutenant Hamilton,

yelled at Ms. Cassie for struggling to lift the ladder, but encouraged the other recruit to keep

doing what she was doing, even though the other recruit’s struggles made it almost impossible

for Ms. Cassie to do her part. Lieutenant Hamilton’s manner and tone toward the other recruit,

Natasha Torkilson, was markedly different and more respectful than his manner and tone toward

Ms. Cassie.

       71.     Far from being respectful, Ms. Cassie’s Academy instructors, including AC

Helwick and Lieutenant Burke, constantly berated her with questions such as, “why are you even

here [at DFD]?”




                                                 13
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 14 of 30




        72.     Despite being required to complete the Academy again, and pass drills and

evaluations that she had already successfully completed, Ms. Cassie graduated from the

Academy and began work as a probationary firefighter.

        73.     After she graduated from the Academy, DFD continued to subject Ms. Cassie to

hyper-scrutiny.

        74.     For example, DFD imposed written discipline in February 2020 against Ms.

Cassie based on an unidentified co-worker’s completely unsubstantiated story that she engaged

in a public display of affection with a male colleague while on duty—an act in which Ms. Cassie,

who is married, would never engage.

        75.     DFD also subjected Ms. Cassie to racist and sexist comments.

        76.     As an example, a DFD captain told Ms. Cassie that she was going to have

problems getting through the Academy just because of DFD culture, so “she should keep her

head down and act like a slave” in order to do so.

        77.     In February 2019, when Ms. Cassie was leaving the office after she had been

called in to discuss her performance, she was instructed to send in another female recruit who

was waiting outside. As she was leaving, AC Helwick commented to the other officer present,

“Why in the hell am I having to speak to all the females?” AC Helwick then turned to Ms. Cassie

and asked her, “Why, Cassie?”

        78.     Similarly, when AC Helwick saw Ms. Cassie with her hair straightened rather

than braided in the way many African-American women style their hair, she told Ms. Cassie that

Ms. Cassie actually “look[ed] like a human” without the “Academy braids,” and “hav[ing] those

things in [her] hair.”



                                                14
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 15 of 30




       79.     In June 2019, while Ms. Cassie was helping Lieutenant Burke carry a weight rack,

Ms. Cassie carried it behind her and briefly used her butt as a shelf on which to rest the rack.

Lieutenant Burke then said, “that thing’s gotta be good for something.” This was not the first

time Lieutenant Burke commented on Ms. Cassie having a “big butt.” The sexist and racist

connotations of the remark were extremely painful to Ms. Cassie.

       80.     Ms. Cassie made an internal complaint of discrimination (via her lawyers) to DFD

in September 2019.

       81.     The Internal Affairs (“IA”) investigation DFD initiated in response to the

complaint was not conducted in good faith. Denver has never shared the results of the IA

investigation with Ms. Cassie or her attorneys, but Denver apparently determined that Ms.

Cassie’s complaints were unsubstantiated.

       82.     Denver clearly does not have a problem with blatantly racist, sexist, racial-

stereotyping comments such as those made to Ms. Cassie. Denver’s ratification of and support

for these comments shows the large extent to which racism and sexism is tolerated by DFD.

       DFD has a long history of sex and racial discrimination, which continues to persist
       today.

       83.     Plaintiffs’ experiences are representative of how DFD treats its female and

minority firefighters and trainees, especially women of color. For decades, DFD has made its

ranks unwelcome to women and minorities, a practice brought to its attention repeatedly and yet

unchanged.

       84.     DFD has a long history of discrimination against women. Remarkably, Denver

did not even hire its first female firefighter until 1985. According to U.S. Census Bureau

Statistics, in 2000, female firefighters comprised 4.02% of the workforce at the DFD, even


                                                 15
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 16 of 30




though the available work force percentage for the Denver metropolitan area was 50.58%

women. From 2002 to 2006, only 1 percent of candidates were African-American. Based on this

very data, in 2007, the City’s Diversity in Safety Task Force recommended that the DFD

implement an affirmative action program which used the race and gender of an applicant as a

plus factor when choosing among similarly-qualified applicants.

       85.     Five years later, however, DFD’s mostly white, male workforce was still so

lacking in diversity that it continued to garner both internal and public outcry. The 2012

demographic breakdown of the DFD revealed its continuing hostility toward women and

minorities, especially African Americans: in addition to the Caucasian male chief of the

department, out of six division chiefs, two were Hispanic males, one was female, and three were

Caucasian males. Below that group were 32 assistant chiefs, all of whom were male, and all but

five were Caucasian—out of those five, four were Latino and only one was African American.

       86.     In a 2013 case, Charles McMillian (who retired in 2010 as the Division Chief of

Administration) testified that African Americans and women were made to feel unwelcome by

DFD.

       87.     In 2015, Camilla VonBurkhardt, then a DFD recruit, faced pervasive sexual

harassment and gender discrimination by DFD. Ultimately, Ms. VonBurkhardt was forced to

resign because the sexual harassment and discrimination she experienced was so severe. At that

time, 30 years after DFD had hired its first female firefighter, women still comprised just over

4% of DFD’s workforce. This was eight years after the recommendation that DFD take

affirmative steps to increase the representation of women at DFD. After she filed a charge with

the EEOC, DFD agreed to pay Ms. VonBurkhardt $75,000 to settle her claim.



                                                16
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 17 of 30




       88.     In January 2019, a federal jury awarded former DFD Captain Colley Fisher

$146,000 in compensatory damages on a claim of retaliation; the jury found that DFD terminated

Ms. Fisher because of her complaints about gender discrimination, sexual harassment, and the

“boys club” atmosphere within the DFD; evidence at trial showed that sexism was systematic

within the Department. Ms. Fisher ultimately obtained $1.2 million in damages, which included

attorney’s fees and other costs in addition to economic damages. Denver later settled the case for

almost $1 million.

       89.     Today, nothing has changed with DFD’s treatment of women and minorities.

Statistics showing recent demographic breakdowns establish that the representation of women

and African Americans in the DFD has not increased in the last decades. From 2016 through

2019, on average, approximately only 5% of DFD employees were African-American. Only

between 4.6% and 5.4% of DFD employees were women. While in each year DFD had a total of

approximately 1,000 employees, only 2 or 3 employees each year were black women, between

0.2% and 0.3% of all DFD firefighters.

       90.     Recent DFD Academies fared no better. For instance, in the four Academies

between April 2016 and August 2017, on average, 92% of the recruits were men, with only 8%

women.

       91.     In February 2020, Eric Tade, who was then the Chief of the DFD, resigned from

his position after a firefighters’ ball that featured sexual humor and innuendo. It was the second

year in a row that jokes about sex toys were featured at the event.




                                                17
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 18 of 30




       92.     The inappropriate behavior at one of the parties also disparaged Latinx

firefighters. Per the Colorado Latino Forum, Chief Tade’s resignation was the culmination of

DFD’s long history of discrimination.

       93.     However, Chief Tade was allowed to remain an Assistant Chief, showing, as one

city council member stated, that “the culture [at DFD] hasn’t changed” at all.

       94.     It is clear that despite repeated issues, complaints, and legal filings, DFD has

made little, if any, effort to rectify its problems with discrimination and harassment against

women and/or African Americans.

       DFD’s discrimination against Plaintiffs was based on the intersection of their race and
       sex.

       95.     DFD discriminated against Plaintiffs because they are both simultaneously

African American and female.

       96.     The term “intersectionality” was coined to provide a framework to articulate the

experience of individuals who are members of more than one protected class. Intersectional

discrimination occurs when the defendant “treat[s] the plaintiff disparately because she belong[s]

simultaneously to two or more protected classes.” Osman v. Bimbo Bakeries USA, Inc., No. 14-

cv-03281-MEH-CBS, 2016 U.S. Dist. LEXIS 5313, at *28 (D. Colo. Jan. 15, 2016).

       97.     As the Tenth Circuit recently stated, “[r]ecognizing claims for ‘intersectional’

discrimination best effectuates congressional intent to prohibit discrimination based on

stereotypes.” Frappied v. Affinity Gaming Black Hawk, LLC, 966 F.3d 1038, 1049 (10th Cir.

2020). “If both black men and white women are considered to be within the same protected class

as black females…, no remedy will exist for discrimination which is directed only toward black

females.” Id. at 1049 (citation omitted).


                                                 18
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 19 of 30




        98.        Because DFD discriminated against Plaintiffs based on their sex, race, and/or the

combination of their sex and race, Plaintiffs have claims against Denver under Title VII, 42

U.S.C. § 1981, the Equal Protection Clause via 42 U.S.C. § 1983, and CADA, as well as claims

for retaliation.

                          VI. STATEMENT OF CLAIMS FOR RELIEF
                                   FIRST CLAIM FOR RELIEF
                                         42 U.S.C. § 1983
                Violation of the Fourteenth Amendment’s Equal Protection Clause

        99.        Plaintiffs hereby incorporate all paragraphs of this Compliant as though fully set

forth herein.

        100.       Plaintiffs are African-American women.

        101.       Defendant was acting under color of state law in its actions and inactions at all

relevant times.

        102.       Defendant terminated Ms. Allen’s employment, unjustifiably delayed Ms.

Cassie’s graduation from DFD Academy, and took other adverse employment actions against

Plaintiffs because of their race, sex, and/or sex-plus-race and such actions were not taken against

similarly-situated Caucasian and/or male DFD employees.

        103.       Additionally or alternatively, Defendant created abusive working conditions for

Plaintiffs due to harassment based on their race, sex, and/or sex-plus-race where such conditions

were not present for similarly-situated Caucasian and/or male DFD employees.

        104.       The harassment based on sex and/or race to which Defendant subjected Plaintiffs

was pervasive and/or severe enough to alter the terms, conditions, or privileges of their

employment and create a hostile or abusive work environment.




                                                    19
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 20 of 30




       105.    Defendant had no compelling governmental interest in discriminating against

Plaintiffs on the basis of their race, sex, and/or sex-plus-race.

       106.    The acts and omissions of Defendant were engaged in pursuant to the policies,

customs, and practices of the DFD, which treats African-American, female employees less

favorably than Caucasian and/or male DFD employees.

       107.    At all relevant times, DFD’s discrimination against African Americans and

women was a persistent or widespread practice that constitutes the standard operating procedure

of Defendant, and sex and race discrimination and harassment was so widespread within the

DFD so as to constitute a custom or usage with the force of law.

       108.    Defendant knew or should have known of DFD’s widespread and pervasive

discrimination against African Americans and women; in light of this knowledge, Defendant

could have and should have changed its policies and/or pursued reasonable methods for training,

supervising, and disciplining DFD staff regarding race and sex discrimination, but made a

deliberate choice not to do so.

       109.    Defendant’s failure to sustain any of Plaintiffs’ complaints of discrimination

during the internal affairs’ “investigation” thereof demonstrates that DFD’s discriminatory and

harassing conduct against Plaintiffs was carried out pursuant to the customs, policies, practices,

and regiment of training of Denver, and that such conduct is customary within DFD.

       110.    Because Denver created and tolerated a custom discrimination and harassment

based on race and sex, and failed, despite the obvious need to do so, to adequately train,

discipline, and supervise staff in this area, individuals including Plaintiffs have repeatedly been

subjected to violations of their constitutional and statutory rights.



                                                  20
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 21 of 30




       111.     As a direct and proximate result of Defendant’s discriminatory treatment,

Plaintiffs have suffered significant injuries, damages, and losses.

                               SECOND CLAIM FOR RELIEF
                                       42 U.S.C. § 1983
                      Race Discrimination in Violation of 42 U.S.C. § 1981

       112.     Plaintiffs hereby incorporate all paragraphs of this Complaint as though fully set

forth herein.

       113.     Plaintiffs are African American, and thus members of a protected class under 42

U.S.C § 1981.

       114.     Plaintiffs were, and have at all relevant times been, qualified to perform their job

responsibilities as DFD employees, and performed their jobs satisfactorily at all relevant times.

       115.     Plaintiffs’ employment relationship with DFD encompassed sufficient contractual

rights to support a section 1981 claims for race discrimination.

       116.     Defendant denied Plaintiffs the protections against race discrimination provided

by 42 U.S.C § 1981 in the terms and conditions of their employment by denying them the same

benefits, privileges, and terms and conditions of their contractual employment relationship that

their white counterparts enjoyed by, including but not limited to, terminating Ms. Allen’s

employment, unjustifiably delaying Ms. Cassie’s graduation from DFD Academy, and taking

other adverse employment actions against Plaintiffs because of their race where such actions

were not taken against similarly-situated Caucasian DFD employees.

       117.     Additionally or alternatively, Defendant created abusive working conditions for

Plaintiffs due to harassment based on their race where such conditions were not present for

similarly-situated Caucasian DFD employees.



                                                 21
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 22 of 30




        118.    The harassment based on race to which Defendant subjected Plaintiffs was

pervasive and/or severe enough to alter the terms, conditions, or privileges of their employment

and create a hostile or abusive work environment.

        119.    Plaintiffs’ race was a but-for cause of Defendant’s adverse actions and harassment

against Plaintiffs.

        120.    Defendant engaged in race discrimination against Plaintiffs pursuant to its

custom, policy, or practice to treat more favorably Caucasian DFD employees versus African-

American DFD employees.

        121.    Defendant was on notice of DFD’s defective customs, policies, and practices well

before its discriminatory treatment and harassment against Plaintiffs, and it deliberately failed to

remedy the serious deficiencies of which it was aware.

        122.    As a direct and proximate result of Defendant’s discriminatory treatment,

Plaintiffs have suffered significant injuries, damages, and losses.

                                THIRD CLAIM FOR RELIEF
                                         42 U.S.C. § 1983
                           Retaliation in Violation of 42 U.S.C § 1981

        123.    Plaintiffs hereby incorporate all allegations contained in this Complaint as though

fully set forth herein.

        124.    Plaintiffs believed in good faith that Defendant discriminated against them on the

basis of their race.

        125.    Plaintiffs engaged in activities and speech in opposition to discrimination by

objecting to and reporting discrimination and retaliation to the DFD Fire Chief, the Denver




                                                 22
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 23 of 30




Department of Public Safety Executive Director, the DFD internal affairs division, and other

Denver employees, as well as the EEOC.

       126.     Because of Plaintiffs’ objections to discrimination, Defendant subjected them to

actions which a reasonable employee would have found materially adverse, including but not

limited to requiring them to work in a hostile work environment which materially and adversely

affected the terms and conditions of their employment, subjecting them to adverse treatment and

harassment to which their similarly situated counterparts were not subject, terminating Ms.

Allen’s employment, and unjustifiably delaying Ms. Cassie’s graduation from the Academy,

among other materially adverse actions.

       127.     Defendant engaged in unlawful retaliation against Plaintiffs pursuant to its

custom, policy, or practice to take materially adverse actions against employees who voiced

opposition to discrimination or harassment based on race.

       128.     Defendant’s retaliation against Plaintiffs arose out of, was caused by, and was like

and related to the race discrimination Plaintiffs opposed.

       129.     Defendant’s retaliation against Plaintiffs was the direct and proximate cause of

Plaintiffs’ significant injuries, damages, and losses.

                                 FOURTH CLAIM FOR RELIEF
         Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.
                    Discrimination Based on Sex, Race, and/or Sex-Plus-Race

       130.     Plaintiffs hereby incorporate all paragraphs of this Complaint as though fully set

forth herein.

       131.     As African-American women, Plaintiffs are members of protected classes under

Title VII.



                                                 23
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 24 of 30




       132.    At all relevant times, Plaintiffs performed the functions of their job satisfactorily

and were qualified for their positions.

       133.    Defendant subjected Plaintiffs to adverse treatment in the terms and conditions of

their employment because of their race, sex, and/or sex-plus-race.

       134.    Defendant treated Plaintiffs less favorably than their similarly situated Caucasian

and/or male counterparts by terminating Ms. Allen’s employment, unjustifiably delaying Ms.

Cassie’s graduation from DFD Academy, and taking other adverse employment actions against

Plaintiffs because of their race, sex, and/or sex-plus-race where such actions were not taken

against similarly situated Caucasian and/or male DFD employees.

       135.    Additionally or alternatively, Defendant created abusive working conditions for

Plaintiffs due to harassment based on their race, sex, and/or sex-plus-race where such conditions

were not present for similarly situated Caucasian and/or male DFD employees.

       136.    The harassment based on sex and/or race to which Defendant subjected Plaintiffs

was pervasive and/or severe enough to alter the terms, conditions, or privileges of their

employment and create a hostile or abusive work environment.

       137.    Defendant intended to discriminate against Plaintiffs because of their race, sex,

and/or sex-plus-race in taking adverse employment actions against them.

       138.    Defendant permitted, tolerated, and ratified remarks made by Plaintiffs’

colleagues and supervisors that reflected a discriminatory animus.

       139.    Plaintiffs’ race, sex, and/or sex-plus-race were motivating factors in Defendant’s

taking adverse employment actions against Plaintiffs, and Defendant took such actions because

of Plaintiffs’ race, sex, and/or sex-plus-race.



                                                  24
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 25 of 30




        140.    Defendant’s asserted reasons for taking adverse employment actions against

Plaintiffs were mere pretext for illegal discrimination and did not actually motivate such actions.

        141.    Defendant is liable for the acts and/or omissions of its agents and employees.

Defendant, either directly or by and through its agents, discriminated against Plaintiffs on the

basis of their race, sex, and/or sex-plus-race, and directly and proximately caused their injuries,

damages, and losses.

                                  FIFTH CLAIM FOR RELIEF
         Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.
                                            Retaliation

        142.    Plaintiffs hereby incorporate all of the paragraphs of this Complaint as though

fully set forth herein.

        143.    At all relevant times, Plaintiffs were qualified to perform their job responsibilities

and satisfactorily performed the duties of their positions.

        144.    Plaintiffs believed in good faith that Defendant discriminated against them on the

basis of their race, sex, and/or sex-plus-race.

        145.    Plaintiffs opposed activities prohibited by Title VII by objecting to and reporting

discrimination and retaliation against them and other DFD employees to the DFD Fire Chief, the

Denver Department of Public Safety Executive Director, the DFD internal affairs division, other

Denver employees, and EEOC, and participating in the internal affairs’ investigation regarding

complaints of discrimination.

        146.    As a direct result of Plaintiffs’ opposition to activities prohibited by Title VII,

Defendant subjected them to actions which a reasonable employee would have found materially

adverse, including but not limited to requiring them to work in a hostile work environment which



                                                  25
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 26 of 30




materially and adversely affected the terms and conditions of their employment, subjecting them

to heightened scrutiny, subjecting them to adverse treatment and harassment to which their

similarly situated counterparts were not subject, terminating Ms. Allen’s employment, and

unjustifiably delaying Ms. Cassie’s graduation from the Academy, among other materially

adverse actions.

          147.   Defendant’s retaliation against Plaintiffs arose out of, was caused by, and was like

and related to the discrimination Plaintiffs opposed.

          148.   Defendant treated Plaintiffs more adversely than their similarly situated

counterparts who did not voice their opposition to Defendant’s discrimination.

          149.   Defendant’s asserted reasons for taking adverse actions against Plaintiffs were

pretext for illegal retaliation and did not actually motivate Defendant’s actions.

          150.   Defendant is liable for the acts and omissions of its agents and employees.

          151.   Defendant, either directly or by and through its agents unlawfully retaliated

against Plaintiffs, which directly and proximately caused them severe injuries, damages, and

losses.

                                 SIXTH CLAIM FOR RELIEF
                   Colorado Anti-Discrimination Act, C.R.S. § 24-34-301 et seq.
                    Discrimination Based on Race, Sex, and/or Sex-Plus-Race

          152.   Plaintiff hereby incorporates all allegations contained in this Complaint as though

fully set forth herein.

          153.   Plaintiffs are African-American women and is thus a member of multiple

protected classes under the Colorado Anti-Discrimination Act (“CADA”).




                                                  26
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 27 of 30




       154.      At all relevant times, Plaintiffs performed the functions of their job satisfactorily

and were qualified for their positions.

       155.      Defendant subjected Plaintiffs to adverse treatment in the terms, conditions, or

privileges of their employment because of their race, sex, and/or sex-plus-race.

       156.      Defendant treated Plaintiffs less favorably than their similarly situated Caucasian

and/or male counterparts by terminating Ms. Allen’s employment, unjustifiably delaying Ms.

Cassie’s graduation from DFD Academy, and taking other adverse employment actions against

Plaintiffs because of their race, sex, and/or sex-plus-race where such actions were not taken

against similarly situated Caucasian and/or male DFD employees.

       157.      Additionally or alternatively, Defendant created abusive working conditions for

Plaintiffs due to harassment based on their race, sex, and/or sex-plus-race where such conditions

were not present for similarly situated Caucasian and/or male DFD employees.

       158.      The harassment based on sex and/or race to which Defendant subjected Plaintiffs

was pervasive and/or severe enough to alter the terms, conditions, or privileges of their

employment and create a hostile or abusive work environment.

       159.      Plaintiffs filed a complaint of discrimination and harassment based on sex, race,

and/or sex-plus-race with the appropriate authority at DFD, and DFD failed to initiate a

reasonable investigation of the complaint and/or to take prompt remedial action in response to

the complaint.

       160.      Defendant intended to discriminate against Plaintiffs because of their race, sex,

and/or sex-plus-race in taking adverse employment actions against them.




                                                   27
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 28 of 30




        161.    Defendant permitted, tolerated, and ratified remarks made by Plaintiffs’

colleagues and supervisors that reflected a discriminatory animus.

        162.    Plaintiffs’ race, sex, and/or sex-plus-race were motivating factors in Defendant’s

taking adverse employment actions against Plaintiffs, and Defendant took such actions because

of Plaintiffs’ race, sex, and/or sex-plus-race.

        163.    Defendant’s asserted reasons for taking adverse employment actions against

Plaintiffs were mere pretext for illegal discrimination and did not actually motivate such actions.

        164.    Defendant is liable for the acts and/or omissions of its agents and employees.

Defendant, either directly or by and through its agents, discriminated against Plaintiffs on the

basis of their race, sex, and/or sex-plus-race, and directly and proximately caused their injuries,

damages, and losses.

        165.    As a consequence of Defendant’s illegal conduct, Plaintiffs have sustained

injuries, damages, and losses.

                            SEVENTH CLAIM FOR RELIEF
                 Colorado Anti-Discrimination Act, C.R.S. § 24-42-301, et seq.
                                        Retaliation

        166.    Plaintiffs hereby incorporate all allegations contained in this Complaint as though

fully set forth herein.

        167.    At all relevant times, Plaintiffs performed the functions of their job satisfactorily

and were qualified for their positions.

        168.    Defendant discriminated against Plaintiffs on the basis of their race, sex, and/or

race-plus-sex, as described herein.

        169.    Plaintiffs opposed the discrimination, as described herein.



                                                  28
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 29 of 30




       170.    As a direct result of Plaintiffs’ opposition to activities prohibited by CADA,

Defendant subjected them to actions which a reasonable employee would have found materially

adverse.

       171.    Defendant treated Plaintiffs more adversely than their similarly situated

counterparts who did not voice their opposition to Defendant’s discrimination.

       172.    Defendant’s retaliation against Plaintiffs arose out of, was caused by, and was like

and related to the discrimination Plaintiffs opposed.

       173.    Defendant’s retaliation included, but was not limited to, subjecting Plaintiffs to

heightened scrutiny, requiring them to work in a hostile work environment which materially and

adversely affected the terms and conditions of their employment, subjecting them to adverse

treatment and harassment to which their similarly situated counterparts were not subject,

terminating Ms. Allen’s employment, and unjustifiably delaying Ms. Cassie’s graduation from

the Academy, among other materially adverse actions.

       174.    Defendant’s asserted reasons for taking adverse employment actions against

Plaintiffs were mere pretext for illegal retaliation and did not actually motivate such actions.

       175.    Defendant is liable for the acts and omissions of its agents and employees.

       176.    Defendant’s conduct was the direct and proximate cause of Plaintiffs’ injuries,

damages, and losses.

                                  VII. PRAYER FOR RELIEF

               WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in

their favor and against Defendants, and award them all relief as allowed by law, including, but

not limited to the following:



                                                 29
Case 1:20-cv-02952-MEH Document 1 Filed 09/30/20 USDC Colorado Page 30 of 30




         a. Declaratory relief and injunctive relief, as appropriate;

         b. Actual economic damages as established at trial;

         c. Compensatory damages, including, but not limited to those for future pecuniary

             and non-pecuniary losses, emotional pain, suffering, inconvenience, mental

             anguish, loss of enjoyment of life, and other non-pecuniary losses;

         d. Pre-judgment and post-judgment interest at the highest lawful rate;

         e. Attorney’s fees and costs; and

         f. Such further relief as justice requires.

      PLAINTIFFS DEMAND A JURY TRIAL ON ALL ISSUES SO TRIABLE.

      Dated this 30th day of September 2020.

                                            KILLMER, LANE & NEWMAN, LLP

                                            s/ David A. Lane
                                            David A. Lane
                                            Liana Orshan
                                            1543 Champa Street, Suite 400
                                            Denver, Colorado 80202
                                            (303) 571-1000

                                            Attorneys for Plaintiffs




                                               30
